Citation Nr: 1011212	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to October 22, 2004, 
for the award of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to 
September 1945.  He died in September 1961.  The appellant is 
the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the appellant service connection, 
effective October 22, 2004, for the cause of the Veteran's 
death.  The appellant subsequently initiated and perfected an 
appeal of this effective date determination.  

In November 2008, the appellant testified before a VA Hearing 
Officer seated at the RO.  She testified before the 
undersigned Veterans Law Judge in January 2010.  Copies of 
the transcripts are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

An application for dependency and indemnity compensation 
(DIC) benefits, to include service connection for the cause 
of the Veteran's death, was received on October 22, 2004.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
October 22, 2004, for the award of service connection for the 
cause of the Veteran's death, have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks an effective date prior to October 22, 
2004, for the award of service connection for the cause of 
the Veteran's death.  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency or indemnity based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).  In general, "date of 
receipt" means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (2009).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  A claim is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a) (2009); see also Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought."  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has elaborated that VA, "has a duty to 
fully and sympathetically develop the [claimant's] claim to 
its optimum in order to determine if an informal claim had 
been raised.  With respect to all pro se pleadings, . . . VA 
[must] give a sympathetic reading to the [claimant's] filings 
by determining all potential claims raised by the evidence, 
applying all relevant laws and regulations."  Szemraj v. 
Principi, 357 F. 3d 1370, 1372-1373 (2004).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2009).  

In the present case, the appellant was awarded an effective 
date of October 22, 2004, based on receipt of an informal 
claim for DIC benefits of the same date.  She alleged that an 
effective date back to September 1961, the date of the 
Veteran's death, or shortly thereafter, should be assigned.  

Review of the claims folder confirms that upon the death of 
the Veteran in September 1961, the appellant filed several 
applications for VA benefits shortly thereafter.  
Applications for the proceeds of the Veteran's National 
Service Life Insurance policy were filed in October and 
November 1961, and applications for VA burial benefits were 
received in December 1961.  

In November 1961, the appellant was sent a letter notifying 
her of her potential eligibility for additional VA benefits.  
An application for such benefits was also enclosed within 
that notice, but such an application completed by the 
appellant and received by VA is not of record.  Additionally, 
according to her written contentions and hearing testimony, 
she did not file a claim for DIC benefits immediately after 
the Veteran's death and prior to October 2004.  

Regarding the other claims filed by the appellant between 
October and December 1961, these claims were clearly for 
insurance proceeds and burial benefits, and reflect no 
explicit claim for DIC or related benefits.  Thus, the Board 
may not construe these applications as pending DIC claims, as 
they did not identify a claim for such benefits.  

By the appellant's own admission at the January 2010 hearing 
before the Board, a claim for DIC benefits, to include 
service connection for the cause of the Veteran's death, was 
not received by VA prior to October 22, 2004.  She asserted 
that she was not made aware of her potential eligibility to 
receive such benefits.  

However, the Veterans Claims Court, citing to an opinion from 
the United States Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  Morris v. Derwinski, 
1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-84 (1947)).  Furthermore, the VA 
is under no legal obligation to individually notify every 
potential claimant of his or her possible entitlement to VA 
benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. 
Derwinski, 2 Vet. App. 451 (1991).  

VA acknowledges that it has a general statutory obligation to 
provide outreach services to potential claimants such as the 
appellant.  See 38 U.S.C.A. § 7722 (West 2002).  
Nevertheless, authorization to receive a VA monetary benefit 
requires the existence of both entitlement to the underlying 
benefit and a claim for the benefit.  

Indeed, the "unequivocal command" that the effective date 
of benefits cannot be earlier than the date of claim set 
forth in 38 U.S.C.A. § 5110(a) prevails over a general 
outreach statute such as 38 U.S.C.A. § 7722, which provides 
that VA should inform individuals of their potential 
entitlement to VA benefits when VA is aware or reasonably 
should be aware of such potential entitlement.  See Rodriguez 
v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also 
VAOGCPREC 17-95 ("[f]ailure by VA to provide the notice 
required by 38 U.S.C.A. § 7722 may not provide a basis for 
awarding retroactive benefits in a manner inconsistent with 
express statutory requirements").  

Thus, entitlement to an earlier effective date based on any 
failure by VA to inform a claimant of potential eligibility 
for a VA benefit is not warranted.  As such, the appeal is 
denied, as the Board lacks the legal authority to assign an 
earlier effective date in the present case.    

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).  For the reasons to be discussed below, the Board 
finds that VA has satisfied its duties to the appellant under 
the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
November 2004, in response to her October 2004 claim for DIC 
benefits and prior to the RO decision that is the subject of 
this appeal.  The letter informed her of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  

Admittedly, VA's initial November 2004 notice did not contain 
specific provisions regarding the assignment of an effective 
date should her claim be granted, but such notice was 
subsequently provided her within the April 2007 statement of 
the case, and she was afforded adjudication thereafter, most 
recently in July 2009.  

Thus, VA rectified any timing error in providing notice to 
the appellant.  Id; see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Moreover, the appellant's claim arises from her disagreement 
with the initial effective date assigned following a grant of 
compensation benefits.  Courts have held that once a claim 
for benefits is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has obtained all pertinent 
records, and the appellant has submitted statements on her 
own behalf.  In a May 2009 written statement, she stated she 
had submitted all available evidence in her possession to VA, 
and had nothing further to offer.  Additionally, she was 
provided an opportunity to set forth her contentions during 
the hearing before a Decision Review Officer in November 2008 
and the undersigned Veterans Law Judge in January 2010.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Entitlement to an effective date prior to October 22, 2004, 
for the award of service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


